Citation Nr: 1212545	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen the claims for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, and residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2009 rating decision, the RO found that an August 1981 rating decision that previously denied the claims for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, and residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5 was final.  However, the Board observes that neither the documentation of record dated August 7, 1981 which reflects an END Product 110 was issued to the Veteran's address of record, an August 19, 1981 letter in the file, nor the August 1981 rating decision itself, shows sufficient evidence that the Veteran was informed of his appellate rights.  

In this regard, the Board observes that in the August 2009 statement of the case, the RO specifically cites to the August 4, 1981 rating decision with notification letter dated August 7, 1981.  After a thorough review of the claims file, the Board has been unable to find the August 7, 1981 notification letter.  Notably, the RO sent three letters to various members of Congress in June and July 2010 in response to inquiries concerning the Veteran's claim.  In each of these letters, the RO notes that it enclosed a copy of the August 1981 rating decision and notification letter to the Veteran.  Based on this correspondence, it would appear that the original August 7, 1981 notice letter may not have been returned to the claims file properly when the letter was copied for the correspondence responses.  Since this letter is essential in finding that the August 1981 rating decision is final because it would contain information pertaining to notification of the Veteran's appellate rights, the Board finds that an attempt to locate the original and re-associate it with the file is essential before the Board may adjudicate the issues on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the original or any available copy of the August 7, 1981 notice letter that accompanied the August 1981 rating decision (referenced in the August 2009 statement of the case and VA correspondence to members of Congress in June and July 2010) and associate it with the claims file.  All attempts to locate this letter or secure a copy of it from the congressional offices to which it was sent must be documented completely in the claims file.  

2.  After the development requested above has been completed to the extent possible, review the record and make an official finding as to whether the Veteran was provided notice of the August 1981 rating decision and his appellate rights.  In particular, if the notice letter or a copy cannot be located, the RO must specifically ascertain whether the August 1981 rating decision may be deemed final.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

